Citation Nr: 1204222	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2011, the Veteran submitted additional evidence accompanied by a waiver of RO review.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not have a current diagnosis of bilateral upper and lower extremity peripheral neuropathy.


CONCLUSION OF LAW

Bilateral upper and lower extremity peripheral neuropathy was not incurred or aggravated while on active duty, it may not be presumed to have been so incurred, and it is not due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July and August 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In the August 2007 letter VA informed the Veteran of how disability evaluations and effective dates are assigned.  The claims were readjudicated in a statement of the case issued in December 2007. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, and affording a VA examination.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2009). 

The Veteran served in the demilitarized zone in Korea in June 1970.  In a July 2007 rating decision, the RO found that the Veteran had been presumptively exposed to an herbicide agent, and he was granted entitlement to service connection for diabetes mellitus.

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases include acute and subacute peripheral neuropathy.  Id.  Note 2 provides that acute and subacute peripheral neuropathy under 38 C.F.R. § 3.309 means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332 (December 27, 2010). 

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 


Factual Background and Analysis

In August 2007, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus.  

In January 2007, the Veteran complained of tender great toes bilaterally.  On examination his extremities did not exhibit clubbing, cyanosis or edema.  He was assessed with foot pain.

A March 2007 VA treatment record indicated that the Veteran complained of low back and hip pain.  He reported being in a motor vehicle accident in 2002, receiving Worker's Compensation, and seeing a chiropractor.

During a June 2007 VA diabetes mellitus examination, the Veteran reported some numbness, tingling, and cramping in his hands and feet.  He reported that his peripheral neuropathy symptoms began 15 years prior.  He was diagnosed with diabetes mellitus in 2006.  On physical examination musculoskeletal strength was 5/5 in the upper and lower extremities.  Sensation was normal in all extremities.  Reflexes at the ankle were 2+, and 1+ at the knees.  There was no muscle atrophy noted.  He had some erythema and scaling on the medial aspect of his feet, along with yellowed, thickened toenails.  He was diagnosed with diabetes mellitus and essential hypertension.  

In August 2007, the Veteran complained of central low back pain and radiculopathy, with greater symptoms on the right, for the prior five years.  He stated that his pain increased in the prior year.  He described continual throbbing and sharp pain with exacerbations.  On examination, he had a normal gait, and neurological examination revealed normal findings.  Straight leg testing was positive on the right.  There was normal sensation bilaterally.  The appellant was clinically assessed with lumbar stenosis, and lumbar facet arthrosis.  

N.B.  The appellant is not service connected for a low back disorder.  The post service record reflects that his back pain began in 2002 following a motor vehicle accident.  

The claims file contains Social Security Administration records which show that the Veteran was granted disability benefits in December 2003, for a primary diagnosis of disorder of the back, and a secondary diagnosis of an affective disorder.  The Board reviewed the Social Security records and treatment records associated with that claim, but there is no mention of peripheral neuropathy, or symptoms thereof.  The Social Security records do show that in 2002 the appellant was diagnosed with cervical subluxation at C3-4, cervical degenerative changes, and cervical neural foramina narrowing at C3-4 and C5-6.

In a January 2008 statement, the Veteran reported that during his VA examination he did not state that his peripheral neuropathy had existed for 15 years.  He stated that his hearing loss had existed for 15 years and that the examiner had mistaken his statement.  Due to the lack of a diagnosis of peripheral neuropathy, the Board will not address the credibility of the Veteran, as lay statements are not sufficient to provide a medical diagnosis.

As noted above, to grant entitlement to service connection first requires evidence of a present disability.  A thorough review of the claims file does not reveal a diagnosis of peripheral neuropathy.  During the June 2007 VA diabetes examination, the Veteran complained of symptoms that were suggestive of peripheral neuropathy, but on physical examination sensation in the upper and lower extremities was normal.  He was not diagnosed with peripheral neuropathy during that examination and he has not been diagnosed with the disorder since.  For example, in August 2007, he was noted to have normal sensation in his extremities.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2009).  Here, the requirement for a current disability has not been fulfilled.  At no point, from the time he submitted a claim for entitlement to service connection, has the Veteran been diagnosed with peripheral neuropathy.  In fact, other than his statement during the June 2007 VA examination, the Veteran has not complained of symptoms associated with peripheral neuropathy to his medical care providers.  He complained of right-sided paresthesias, which were described as radicular, and associated with low back pain.  

At the present time medical evidence shows that the Veteran does not have a diagnosis of peripheral neuropathy.  There also is no competent evidence relating these symptoms to the appellant's diabetes mellitus.  Without a current diagnosis, the Veteran fails the first prong of the criteria for a grant of service connection, and further analysis is unnecessary.  As such, service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted.

In reaching this decision the Board acknowledges the appellant's personal belief that he suffers from peripheral neuropathy.  The appellant, however, is not trained in the field of neurology, and as such, he is not competent to offer an opinion on the etiology of any neurological symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is denied.


REMAND

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

In May 2007, the Veteran was afforded a VA hearing loss and tinnitus examination.  The appellant informed the examiner that he served as a cannon loader for two years in service.  He stated that his tinnitus began in Korea, and had been constant and recurrent since that time.  The examiner opined that the Veteran's tinnitus was not related to service because there was no mention of tinnitus in the appellant's service treatment records.  The nexus opinion is inadequate, however, because it does not conform to Godfrey.    

In light of the inadequacy of that examination, and the fact that it is highly probable that the Veteran was exposed in-service to hazardous noise-the appellant served on active duty in an infantry battalion as a gunner and automatic rifleman-the appellant must be afforded an new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to schedule the Veteran for a VA audiological examination to secure an opinion addressing the etiology of any diagnosed tinnitus.  The examiner is informed that it is highly probable that the appellant was exposed in-service to hazardous noise.  The examiner is, however, to obtain a comprehensive history of the appellant's post service occupations.  Following the examination, the audiologist must opine whether it is at least as likely as not, i.e., there is at least a 50 percent probability, that tinnitus is a result of the appellant's active service.  Any opinion offered must be based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


